Decree in so far as appealed from affirmed, without costs of this appeal to any party. Memorandum: The surrogate determined that testator’s use of the phrase “ heirs at law ” was intended to mean next of kin, thus eliminating appellant as a distributee under the provisions of the will. Appellant contends that heirs at law should be given its natural, ordinary and legal meaning. We agree with the surrogate. (Tillman v. Davis, 95 N. Y. 17; Wallace v. Diehl, 202 id. 156, 165; Matter of Evans, 234 id. 42, 45; New York Life Ins. & Trust Co. v. Winthrop, 237 id. 93.) All concur. (The decree construes a will.) Present — Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ. [167 Misc. 848.]